DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2020-0148713 filed on 11/19/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 recite the limitation “difference value between the speed profile and the calculated average acceleration”. Speed and acceleration use different dimensions, it is unclear to a person with skill in the art how to obtain a difference value between a speed and acceleration using the different dimensions of the two, which renders the claim indefinite. 
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the 112b rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 would be allowable for disclosing a device for controlling travel of a vehicle, the device comprising:
a sensor configured to acquire information on a Surrounding region of the vehicle; and
a controller configured to:
generate a speed profile based on the acquired information;
calculate an average acceleration in the speed profile based on a current vehicle speed and a vehicle speed at a predetermined time point; and
calculate a required acceleration at a time point at which a difference value between the speed profile and the calculated average acceleration is a maximum value among difference values between the speed profile and the calculated average acceleration, and perform a travel control based on at least one of the calculated average accelerations or the required acceleration.
	Claims 2-7 would be allowable for depending on claim 1. 
	Claims 8-14 would be allowable for similar reasons as claims 1-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20210089041 discloses determining a position of the autonomous vehicle relative to the second gap at the time of arrival of the second vehicle at the interaction zone is further estimated based on a maximum negative acceleration threshold and a maximum positive acceleration threshold for the autonomous vehicle, wherein the maximum negative acceleration threshold is associated with a first phase of a velocity profile for the autonomous vehicle and the maximum positive acceleration threshold is associated with a second phase of the velocity profile, the velocity profile corresponding to the confidence threshold.
US20210001846 disclosing acceleration G set based on a difference between the limited vehicle speed and the actual vehicle speed Vs may be used as acceleration for the vehicle in the acceleration mode.
US20200346659 disclosing A method for generating a dynamic speed profile of a motor vehicle which is suitable for simulating in particular actual vehicle operation on a route or is suitable for setting target speeds for driver assistance systems, particularly for predictive driving functions, comprising the following procedural steps: determining a route-based static speed profile for the route resolved into route segments based on information from a digital map; determining a route-based dynamized speed profile on the basis of the route-based static speed profile which factors in a defined, in particular maximum, target deceleration to reach, in particular mandatory, speed minima of the route-based static speed profile; determining an in particular time-based dynamic speed profile resolved into time increments on the basis of the route-based dynamized speed profile, wherein an applied acceleration is determined in each time increment based on the speed dictated by the dynamized speed profile in a route segment corresponding to the respective time increment and the applied speed in the time increment; and outputting the dynamic speed profile.
US20200086868 disclosing a required acceleration according to a difference between a current velocity and a target velocity of a host vehicle and a required acceleration weight according to the distance between the current velocity and the target velocity of the host vehicle.
US20190315354 disclosing the electronics system is configured to establish the maximum speed and/or the maximum acceleration by taking into account: at least one predicted average speed value of the actual speed over a distance to be traveled in the autonomous or partly autonomous drive, and/or a predicted frequency of the actual speed exceeding the specified speed threshold value over the distance to be traveled, and/or a predicted average acceleration value of the actual acceleration over the distance to be traveled, and/or a predicted frequency of the actual acceleration exceeding the specified acceleration threshold value over the distance to be traveled, a predicted total number of braking actions over the distance to be traveled, and/or a predicted average braking duration value of braking actions over the distance to be traveled, and/or a predicted average time interval value between successive braking actions over the distance to be traveled, and/or a predicted average deceleration value of braking actions over the distance to be traveled, and/or a predicted frequency of exceeding the specified deceleration threshold value in braking actions over the distance to be traveled, and/or a predicted average value of a roadway elevation drops over the distance to be traveled, and/or a predicted frequency of exceeding the specified roadway elevation drop threshold value over the distance to be traveled as the at least one driving variable relevant for overheating.
	US20190168755 disclosing [0014] Basically, when the acceleration strategy is determined it is possible to also take into account, in addition to the decisive boundary conditions such as e.g. difference in speed between the current speed and the target speed, distance from the location of the decisive event lying ahead and/or desired target speed, further criteria which have an influence on the acceleration effects of the vehicle. The influencing factors can be, in particular, current influencing factors, but it is also possible to take into account already known influencing factors which will occur in future and influence the acceleration and will occur up to the location of the event lying ahead or else in the subsequent acceleration phase. For example, these can be the inclination of the road, wind conditions and other weather conditions, the current cargo of the vehicle or the like.
	US20180267076 disclosing [0071] Here, the first determination subunit 431 is suitable for determining the occurrence of sudden braking behavior when the value of the average acceleration is greater than the preset threshold and when the direction of the average acceleration is opposite to the direction of the vehicle's motion.
	US20160171889 disclosing the speed change point denotes points v1 and v2 at which the average vehicle speed on the road changes more than a threshold value, or average acceleration v1 and v2 changes.
	US20150105993 disclosing required acceleration is calculated based on the final target speed and the vehicle speed and the vehicle speed is adjusted using the required acceleration.
	US20130289874 disclosing the travel plan generation method comprising: an acceleration and deceleration section setting step of setting an acceleration section in which the vehicle accelerates and a deceleration section in which the vehicle decelerates, the deceleration section is set immediately before the maximum speed limit section.
	US20100324795 disclosing the corrected acceleration/deceleration running pattern generating means obtains the difference between the actual acceleration/deceleration period T1 and the reference acceleration/deceleration period T0, and adds the high-speed side constant vehicle speed running and the low-speed side constant vehicle speed running in the actual acceleration/deceleration period of the actual acceleration/deceleration running pattern by the difference in time. That is to say, the third corrected acceleration/deceleration running pattern herein generated elongates the acceleration/deceleration period than in the actual acceleration/deceleration running pattern by dividing the difference in time by the running time of the high-speed side constant vehicle speed running and the running time of the low-speed side constant vehicle speed running to compensate.
	US20100292888 disclosing when the deviation between the actual velocity of the vehicle and the target velocity thereof is greater than a predetermined value that is set beforehand, the adjustment degree alteration portion increases the degree of the adjustment of the acceleration made by the acceleration/deceleration adjustment portion.
US20070150157 disclosing an optimal curve speed is achieved by applying either a minimum speed difference (at anticipated conventional vehicle speeds), or a minimum acceleration/deceleration rate (where the vehicle is incapable of effecting the speed differences over the given distance between curve points) control, wherein the minimum speed difference is the difference between the desired curve point management speed and an estimated optimal speed for a given curve point. The acceleration command is selected for the minimum value from the desired acceleration profile.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664